DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed August 14, 2008, requesting that Plaintiff's Complaint be dismissed.
A case management conference in the above-entitled matter was held September 15, 2008. Melvin E. Ussing (Ussing), Certified Public Accountant, appeared on behalf of Plaintiff. James Nagae appeared on behalf of Defendant.
During the conference, the parties discussed Defendant's Motion to Dismiss (Motion). Ussing requested, and was granted, until September 30, 2008, to file a written response to Defendant's Motion. As of this date, Ussing has not filed a response.
The facts of this case are not disputed. On March 10, 2008, Defendant notified Plaintiff that it made certain corrections to Plaintiff's account. Defendant wrote:
    "If you disagree with the amount of the assessment, and/or believe that the penalty was imposed in error or calculated incorrectly, you have the right to appeal to the Magistrate Division of the Oregon Tax Court within 90 days after the correction to the roll was made."
(Ptf's Compl at 3.)
The postmark on Plaintiff's Complaint was July 21, 2008, which more than 90 days after the date
  Defendant made the correction to the tax roll. *Page 2
Plaintiff failed to respond to Defendant's Motion and submitted no evidence for the court to conclude that, in fact, it filed a timely appeal or had good and sufficient cause for failing to file a timely appeal. ORS 305.288(3) (2007). Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ______ day of October 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onOctober 14, 2008. The Court filed and entered this document on October14, 2008.